Mikoll, J.
Appeal from a judgment of the Supreme Court (Williams, J.), entered June 26, 1998 in Saratoga County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of respondent denying petitioner’s application for a special use permit.
Petitioner sought a special use permit for the construction of a new church in the Town of Clifton Park, Saratoga County. Respondent denied the application, citing concerns relating to vehicular congestion, water supply and/or pressure, and the plan’s incompatibility with the Town’s comprehensive plan. Supreme Court annulled the determination, finding it to be arbitrary, capricious and an abuse of discretion, and directed the issuance of the permit subject to reasonable conditions and safeguards. Respondent appeals.
We affirm. It is well settled that religious institutions are presumed beneficial to a community, and consequently proposed religious uses should be permitted absent convincing evidence that they pose a direct and immediate threat to public health, safety or welfare (see, Matter of Westchester Reform Temple v Brown, 22 NY2d 488, 494; Matter of Holy Spirit Assn. v Rosenfeld, 91 AD2d 190, 197, Iv denied 63 NY2d 603). Respondent offered no expert testimony to support its generalized claims of potential water and traffic problems (see, Matter of North Syracuse First Baptist Church v Village of N. Syracuse, 136 AD2d 942). In fact, acting as lead agency for review pursuant to the State Environmental Quality Review Act (ECL art 8), respondent issued a negative declaration for the project.
While the record contains no evidentiary support for respondent’s preferred reasons for the denial, it does reveal considerable community opposition to the project. As noted by Supreme Court, generalized community objection, without more, is an improper basis for denial of a special use permit *770(see, Matter of Lee Realty Co. v Village of Spring Val., 61 NY2d 892; Matter of Pleasant Val. Home Constr. v Van Wagner, 41 NY2d 1028; Matter of Chernick v McGowan, 238 AD2d 586).
Cardona, P. J., Crew III, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, with costs.